Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEVOS (WO 2016113676 priority to US201562103749P; used US 2018/0002935 for translation).
	Regarding claims 29, 31, and 38, DEVOS discloses a floor panel for forming a floor covering, wherein the floor panel comprises:
	a first substrate layer comprising a thermoplastic material such as polyvinyl chloride, polyethylene, polypropylene, polyethylene terephthalate, or polyurethane [0032] provided with at least one reinforcement layer [0038] (a carrier on the basis of a thermoplastic material); and
	a top layer [0100];
	wherein said thermoplastic material is free from plasticizers or comprises a plasticizer in an amount up to maximum 20 phr [0036], 
	wherein said thermoplastic material is foamed [0093].
	Regarding claim 30, DEVOS discloses the reinforcement layer is a glass fiber cloth [0038].
	Regarding claims 32-33, DEVOS discloses top layer comprises a printed décor [0052].
	Regarding claims 34-35, DEVOS discloses top layer comprises a thermoplastic backing layer based on polyvinyl chloride, polyethylene polyurethane, polypropylene, polyethylene terephthalate or a combination [0043], and wherein said backing layer comprises inorganic fillers [0045].
	Regarding claim 36, DEVOS discloses said décor is provided directly on a second substrate layer consisting veneer, rubber, linoleum or any material, more particular cork, bamboo, or veneer, coated by vinyl or resin (primer substance) [0046] provided on said reinforcement layer (carrier) [0047].
	Regarding claim 37, DEVOS discloses said floor panel is provided on at least two opposite edges with coupling means which allow that two of such floor panels can be coupled to each other in such a manner that a locking is obtained in a vertical direction perpendicular to the plane of the coupled panels as well as in a horizontal direction perpendicular to the coupled edges and in the plane of the floor panels (Figs.1-4).
	Regarding claim 39, DEVOS discloses a floor panel for forming a floor covering, wherein the floor panel comprises:
	a first substrate layer comprising a thermoplastic material such as polyvinyl chloride, polyethylene, polypropylene, polyethylene terephthalate, or polyurethane [0032] provided with at least one reinforcement layer [0038] (a carrier on the basis of a thermoplastic material); and
	a top layer [0100] provided on the reinforcement layer (carrier) [0038];
	wherein said thermoplastic material is free from plasticizers or comprises a plasticizer in an amount up to maximum 20 phr [0036], 
	wherein said top layer comprises a printed décor and a wear layer [0052],
	wherein said floor panel is provided on at least two opposite edges with coupling means which allow that two of such floor panels can be coupled to each other in such a manner that a locking is obtained in a vertical direction perpendicular to the plane of the coupled panels as well as in a horizontal direction perpendicular to the coupled edges and in the plane of the floor panels (Figs.1-4).
	Regarding claim 40, DEVOS discloses top layer comprises a thermoplastic backing layer based on polyvinyl chloride, polyethylene polyurethane, polypropylene, polyethylene terephthalate or a combination [0043], and said backing layer comprises inorganic fillers [0045].
	Regarding claim 41, DEVOS discloses said décor is in the form of a print provided on a film, in particular of the thermoplastic type as mentioned above [0052].
	Regarding claim 42, DEVOS discloses wherein said thermoplastic material is foamed [0093] and provided with at least one reinforcement layer [0038].
	Regarding claim 43, DEVOS discloses the reinforcement layer is a glass fiber cloth [0038].
	Regarding claim 44, DEVOS discloses said wear layer is of the thermoplastic type as mentioned above and relates to a film [0052].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742